Citation Nr: 1735710	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for paraplegia as secondary to service-connected lumbar disc disease.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his son



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1979 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's paraplegia is caused by treatment for his service-connected lumbar spine disability.

2.  The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for paraplegia have been met.  38 U.S.C.A. §§ 1131, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017). 

2.  The criteria for SMC based on the need for regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran seeks service connection for paraplegia.  He contends that this disability resulted from a car accident that was caused by his use of multiple pain medications issued by VA for treatment of his service-connected lumbar disc disease.  The Veteran reports that he became drowsy at the wheel of his motor vehicle after taking the prescribed medications, and that the resulting accident caused him injury, resulting in paraplegia.  

The Board finds that service connection for paraplegia is warranted.  It is undisputed that the Veteran's current paraplegia was caused by an injury he sustained during a car accident.  The issue before the Board is whether the Veteran's car accident was caused by his use of multiple medications prescribed for his service-connected lumbar spine disability.  The Board affords the Veteran the benefit of the doubt and finds that it was.  The evidence of record shows that the Veteran was prescribed oxycodone, morphine and valium to be taken for his lumbar spine disability.  See April 2007 VA Medical Record.  The evidence also shows that these medications, when taken in combination, could result in drowsiness.  See November 2016 Medline Plus Article.  The Veteran competently and credibly testified that the car accident was caused when he fell asleep at the wheel after taking these medications.  See April 2017 Hr'g Tr. at 7-8.  Furthermore, the Veteran and his wife testified that they had not been informed that the Veteran should not drive after taking these medications.  See April 2017 Hr'g Tr. at 5-6.  This testimony is supported by the Veteran's medical records, which show that his treating physician knew that he was driving while taking this medication and did not advise him to stop.  See November 2006 VA Medical Record.  The Veteran's medical records also show that he did not previously have any side effects from his medication.  See id.  Based on this evidence, the Board finds that there is no issue of whether the Veteran's act of driving after taking the prescribed medication constituted willful misconduct.  Thus, the elements necessary to establish service connection for paraplegia on a secondary basis have been met and service connection is warranted.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

II.  SMC for Aid and Attendance

Additionally, the Board finds that the Veteran is entitled to SMC based on the need for aid and attendance of another person.  SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress and keep himself ordinarily clean and presentable and attend to the wants of nature.  In a December 2016 examination report, his treating physician stated that his spinal cord injury and paraplegia caused complete paralysis from the mid trunk down, with poor abdominal muscle function and significantly impaired sitting balance.  He exhibits a total loss of bowel and bladder control requiring assistance for evacuation of bowels and placement and care of catheter.  He also shows significantly poor balance requiring assistance for all transfers for safety.  The examiner noted that he needs assistance to prepare meals, transfer to and from the bath and attend to the wants of nature.  See December 2016 Examination Report.  The Veteran testified that he needs assistance to dress, change his catheter and transfer to and from the bath or shower.  See April 2017 Hr'g Tr. at 10-11.  The Veteran is competent to give testimony concerning his functional limitations, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, in light of this evidence, the Board finds SMC based on the need for regular aid and attendance is warranted.  


ORDER

Service connection for paraplegia is granted.

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


